

 EXHIBIT 10.16

EXPLANATORY NOTE


Each of the named executive officers and other executive officers entered into
an employment agreement with SunPower Corporation or, in the case of Mr. Daniel
Shugar, its subsidiary SunPower Corporation, Systems.  Each officer’s employment
agreement was substantially similar to the form being filed with this Quarterly
Report on Form 10-Q and as appended hereto, with the following exceptions:


Mr. Werner
1.  
Section 7(a) provides for a lump-sum payment equal to 36 months (instead of 24
months) of base salary, a lump-sum payment equal to the target annual bonus
multiplied by three (instead of two), continuation of health benefits for up to
36 months (instead of 24 months).

 
2.  
Section 8(a) grants accelerated vesting of awards, regardless of whether
termination or resignation is in Connection with a Change of Control (instead of
only in Connection with a Change of Control).  However, it specifies that
vesting is not accelerated with respect to performance-based equity awards which
are subject to achievement of specified milestones that are not achieved as of
the Termination Date.

 
3.  
Section 9(e) requires Mr. Werner’s agreement not to compete for a period of
twelve months following the Termination Date if his employment is terminated by
the company without Cause or by him for Good Reason, and is not in Connection
with a Change of Control.

 
Messrs. Dinwoodie, Ledesma, Wenger, Shugar
1.  
The agreements become effective on November 1, 2008 (instead of August 28,
2008), when the officers’ pre-existing employment agreements expire, and the new
agreements expire on August 28, 2011.

 
2.  
Section 10(f) cites the company’s current business location in Richmond,
California (instead of San Jose, California) as the original location for
determining whether the officers’ primary place of business is moved more than
45 miles from their current primary place of business.

 
Mr. Neese
1.  
Section 7(a) provides that Mr. Neese only becomes eligible for certain benefits
as of July 2, 2009, and that prior to July 2, 2009 Mr. Neese is entitled to a
lump-sum payment equal to $1,500,000 if his employment is terminated by the
company without Cause.

 
Mr. Arriola
1.  
Section 17 incorporates Mr. Arriola’s October 13, 2008 offer letter that
provides the following additional terms:

 
a.  
Eligible to receive a $300,000.00 sign on bonus (less withholding tax). This
bonus will be paid in full after completion of 30 days continuous employment
with SunPower. The cash bonus shall be subject to a vest rate of 1/12th per
month. It is designed in part to incentivize Arriola to remain employed with
SunPower for at least one full year. Therefore, it will not be vested or earned
until Arriola has completed each monthly benchmark, and it will not be earned in
full until Arriola has completed a full year of service with SunPower. In the
event of Arriola’s voluntary termination from SunPower before completing one
year of service, unless for “Good Reason” as defined by the Employment
Agreement, the unvested cash bonus shall be repaid by Arriola to SunPower.  If
Arriola is terminated without cause within 12 months of employment, he will not
be required to repay the unvested portion of the sign on bonus.

 
b.  
SunPower will reimburse Arriola for personal legal expenses to review his offer
terms and agreements, not to exceed $10,000.

 
c.  
Entitled to participate in SunPower’s Executive Relocation program.  A summary
of relocation benefits is included in the table below:

 

-  -
 
 

--------------------------------------------------------------------------------

 



Benefit
SunPower Executive Relocation Practice
Moving
Household Goods
100% of cost to move one household, including speciality pack and ship items
 
Car(s)
Ship 2 cars
 
Recreational Vehicles
none
 
Household Goods storage
if needed, for 12 month period
Househunting
Number of trips
3 trips
 
Duration
10 days
 
Spouse
Included
Temporary Expenses
Term
Up to 60 days
 
Amount
Actual expenses
 
Settling in Allowance
1 month's salary payable after 30 days worked
 
Temporary Housing
Up to 12 months, not to exceed $80,000, or until home sells
Selling Old Home
Closing costs
All closing costs
 
Buying old home
No purchase of old home
 
Loss on sale protection
$500,000.00 maximum benefit
 
Carrying cost
none
Buying New Home
Closing costs
Cover all closing costs on purchase of home or land
 
Mortgage points
up to 2 points
 
Company Loans
none
Tax Support
Gross up
Provided on all taxable income for relocation expenses described in this offer
letter
 
Tax advice
Provided for 2 year period

 
 
The “loss on sale protection” referenced above means that SunPower will pay
Arriola the amount, if any, that original purchase price + improvements exceeds
the actual amount for which he sells his primary residence in San Diego (the
“Loss Amount”); provided, however, that (a) SunPower shall pay no more than
$500,000 of the Loss Amount, and (b) the residence is sold no later than
November 3, 2010. SunPower’s payment of the Loss Amount shall be made promptly
following the close of the sale of the residence. However, this payment is
designed in part to incentivize Arriola to remain employed with SunPower for at
least one full year. Therefore, it will not be earned in full until Arriola has
completed a full year of service with SunPower.   In the event of Arriola’s
voluntary termination from SunPower, unless for “Good Reason” as defined by the
Employment Agreement,  before completing one year of service, the Loss Amount
shall be repaid by Arriola to SunPower. Any payment of the Loss Amount is
subject to the gross up referenced under “Tax Support” in the table above. If
Arriola is terminated without cause within year one of employment, he will not
be required to repay the “Loss Amount” and SunPower will provide relocation back
to San Diego with a maximum amount not to exceed $100,000.00.
 
2.  
Mr. Arriola’s relocation benefits were modified on September 4, 2009.  The
amended relocation benefits provide that SunPower may purchase his home at the
current fair market value, determined by a third party relocation service
company and independent appraisers.  The amended relocation benefits also
provide that he will receive up to an additional $150,000 (for a maximum of
$650,000) of compensation for loss on the sale of his home.  Additionally, the
amended relocation benefits provide that the compensation or loss on the sale of
his home will not be deemed earned in full until completing two more years of
employment; the compensation shall be subject to vest and deemed earned at a
rate of 1/4th for each six months of continued employment.  However, if SunPower
terminates his employment without “Cause” (as defined in his employment
agreement dated November 17, 2008), or if he resigns for “Good Reason” (as
defined in his employment agreement dated November 17, 2008), prior to
completing two more full years of employment with SunPower, vesting will
accelerate and the unvested portion of such compensation will be deemed fully
earned.

 
 
 

--------------------------------------------------------------------------------

 


Mr. Pape
1.  
Section 17 incorporates Mr. Pape’s December 21, 2009 offer letter that provides
the following additional terms:

 
a.  
Eligible to receive a $300,000.00 sign on bonus (less withholding tax). This
bonus will be paid in full after completion of 30 days continuous employment
with SunPower.  The cash bonus shall be subject to a vest rate of 1/24th per
month.  It is designed in part to incentivize Pape to remain employed with
SunPower for at least two full years.  Therefore, it will not be vested or
earned until Pape has completed each monthly benchmark, and it will not be
earned in full until Pape has completed two full years of service with
SunPower.  In the event of Pape’s termination for cause or voluntary termination
from SunPower before completing two years of service, unless for “Good Reason”
as defined by SunPower’s Severance Policy, the unvested cash bonus shall be
repaid by Pape to SunPower.

 
b.  
Eligible to receive a $200,000.00 relocation bonus (less withholding
tax).   This bonus will be paid on a pro rata basis, based on the selling or 3rd
party buy-out price of Pape’s home in Long Beach, CA so long as the sale is
closed by December 31, 2010.  The bonus will be zero ($0) at a selling price of
$1,450,000.00 and will be paid in full ($200,000.00) at a selling price of
$1,250,000.00 (for selling prices between these amounts, the bonus will be paid
pro rata).  The bonus, if payable, will be paid within 30 days of Pape’s home
sale closing.  The cash bonus shall be subject to a vest rate of 1/24th per
month.  It is designed in part to incentivize Pape to market and sell his home
in a timely fashion and remain employed with SunPower for at least two full
years.  Therefore, it will not be vested or earned until Pape has completed each
monthly benchmark, and it will not be earned in full until Pape has completed
two full years of service with SunPower.  In the event of Pape’s termination for
cause or voluntary termination from SunPower before completing two years of
service, unless for “Good Reason” as defined by SunPower’s Severance Policy, the
unvested cash bonus shall be repaid by Pape to SunPower.

 
c.  
Entitled to participate in SunPower’s Executive Relocation program.  A summary
of relocation benefits is included in the table below:

 


Benefit
SunPower Executive Relocation Practice
Moving
Household Goods
100% of cost to move one household, including specialty pack and ship items
 
Car(s)
Ship 2 cars
 
Recreational Vehicles
none
 
Household Goods storage
if needed, for 12 month period
Househunting
Number of trips
3 trips
 
Duration
10 days
 
Spouse
Included
Temporary Expenses
Term
Up to 60 days
 
Amount
Actual expenses
 
Settling in Allowance
1 month's salary payable 30 days after home sale
 
Temporary Housing
Up to 6 months, not to exceed $40,000, or until home sells
Selling Old Home
Closing costs
All closing costs
 
Buying old home
Purchase of existing home by SunPower’s 3rd party relocation company.  This
benefit is available after 3 months of marketing and requires use of 3rd party
company approved brokers.
 
Carrying cost
none
Buying New Home
Closing costs
Cover all closing costs on purchase of home
 
Mortgage points
up to 1 point
 
Company Loans
none
 
Tax advice
Provided for 2 year period

 
 
 

-  -
 
 

--------------------------------------------------------------------------------

 

SUNPOWER CORPORATION
 
[NAME OF EXECUTIVE]
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of [_______],
200_ (the “Effective Date”) by and between SunPower Corporation (the “Company”)
and [Name of Executive] (“Executive”).
 
1. Duties and Scope of Employment.
 
(a) Positions and Duties.  As of the Effective Date, Executive will serve as
[Title].  Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Chief Executive Officer of
the Company (the “Supervisor”).  The period of Executive’s employment under this
Agreement is referred to herein as the “Employment Term.”
 
(b) Obligations.  During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company.  Executive acknowledges that the
performance of his duties may require reasonable business travel.  For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Supervisor; provided, however,
that Executive may, without the approval of the Supervisor, serve in any
capacity with any civic, educational, or charitable organization, provided such
services do not interfere with Executive’s obligations to, or compliance with
the policies of, the Company.
 
2. At-Will Employment.  Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment.  Executive and the
Company acknowledge that, notwithstanding the term described in Section 3, this
employment relationship may be terminated at any time, upon written notice to
the other party, with or without good cause or for any or no cause, at the
option either of the Company or Executive.  Executive agrees to resign from all
positions that he holds with the Company (other than his position, if any, as a
member of the Board of Directors (the “Board”) of the Company) immediately
following the termination of his employment if the Supervisor so requests.
 
3. Term of Agreement.  This Agreement will have an initial term of three years
commencing on the Effective Date.  On the third anniversary of the Effective
Date, and on each three-year anniversary thereafter, this Agreement will
automatically renew for an additional three-year term unless the Company
provides Executive with written notice of non-renewal at least 120 days prior to
the date of automatic renewal.  In the event this Agreement is not renewed (i.e.
terminated) upon the expiration of its Term, under no circumstances shall such
non-renewal/termination trigger any entitlement to severance or any other
benefits set forth in Sections 7 and 8 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


 
4. Compensation.
 
(a) Base Salary.  The Company will pay Executive a base salary as compensation
for Executive’s services (the “Base Salary”).  The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings and to deductions authorized by
Executive.  Executive’s salary will be subject to review, and adjustments will
be made based upon the Company’s standard practices.
 
(b) Annual Bonus.  Executive’s target bonus will be determined from time to time
by the Board and/or its compensation committee (“Target Bonus”).  The actual
bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of goals as determined by the Board and/or its compensation
committee in its or their sole discretion.
 
(c) Equity Compensation.  Executive may be entitled to participate in the
Company’s equity incentive programs, as determined from time to time by the
Board and/or its compensation committee.
 
5. Executive Benefits.  During the Employment Term, Executive will be eligible
to participate in accordance with the terms of all Benefit Plans that are
applicable to other senior executives of the Company, as such Benefit Plans may
exist from time to time.
 
6. Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement and other policies as in effect from time to
time.  Any such reimbursement under this Section 6 shall be for expenses
incurred by Executive during his employment by the Company and such
reimbursement shall be made not later than the last day of the calendar year
following the calendar year in which Executive incurs the expense.  In no event
will the amount of expenses so reimbursed by the Company in one year affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
7. Severance in Connection with Change of Control.
 
(a) Termination Without Cause or Resignation for Good Reason.  If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason, and the termination constitutes a “separation from service” within the
meaning of Section 409A of the Code and is in Connection with a Change of
Control, then, subject to Section 9, Executive will receive:  (i) a lump-sum
payment equal to Executive’s Base Salary at the monthly rate in effect on the
Determination Date multiplied by twenty-four (24), (ii) in the event the
Termination Date follows a completed fiscal year for which Executive’s annual
bonus relating to such prior completed fiscal year has not been paid as of the
Termination Date, a lump-sum payment equal to the actual bonus that would have
been paid for such completed fiscal year, (iii) a lump-sum payment equal to
Executive’s Target Bonus at the annual rate in effect on the Determination Date
multiplied by two, (iv) continuation of Executive’s and Executive’s eligible
dependents’ coverage under the Company’s Benefit Plans for twenty-four (24)
months, or, if earlier, until Executive is eligible for similar benefits from
another employer (provided
 
 
 

--------------------------------------------------------------------------------

 
 Executive validly elects to continue coverage under applicable law and assumes
the cost, on an after-tax basis, for such continuation coverage), (v) a lump-sum
payment equal to Executive’s accrued and unpaid Base Salary and paid time off
earned by the Executive through the Termination Date, (vi) reimbursement of up
to $15,000 for the services of an outplacement firm mutually acceptable to the
Company and Executive, provided that Executive incurs such outplacement services
no later than the last day of the second year following the year in which
Executive’s Termination Date occurs, and (vii) except as provided in Section
7(c), on or about January 31 of the year following the year in which the
Termination Date occurs and continuing on or about each January 31 until the
year following the last year of Executive’s Benefit Plans’ coverage pursuant to
this Section, the Company will make a payment to Executive (the “Benefit Plans
Make-Up Payment”) such that after payment of all taxes incurred by Executive,
Executive receives an amount equal to the amount Executive paid during the
immediately preceding calendar year for the Benefit Plans’ coverage described in
this Section.  The Company shall provide the reimbursement provided in clause
(vii) no later than the last day of the third year following the year in which
Executive’s Termination Date occurs.  Except as provided in Section 7(c), or as
earlier required by applicable law, the Company shall pay the lump sum payments
prescribed by Section 7(a) on the sixtieth (60th) day following the Termination
Date.
 
(b) Sole Right to Severance.  This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in the event of
a termination of his employment in connection with a Change of Control.
 
(c) Timing of Payments.  To the extent necessary to avoid taxes and penalties
under Section 409A of the Code, if, as of the Termination Date, Executive is a
“specified employee,” within the meaning of Treasury Regulation §1.409A and
using the identification methodology selected by the Company from time to time,
the lump-sum payments specified in Sections 7(a) and, if it would otherwise be
paid before the date specified in this Section 7(c), the first Benefit Plans
Make-Up Payment, shall be paid on the first business day of the seventh month
after the Termination Date, or, if earlier, upon Executive’s death.  Any
payments that are deferred pursuant to this Section 7(c) shall be credited with
interest at the short-term Applicable Federal Rate with annual compounding, as
announced by the Internal Revenue Service for the month in which the Termination
Date occurs.
 
8. Acceleration of Vesting in Connection with Change of Control.
 
(a) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and the termination constitutes a “separation from
service” within the meaning of Section 409A of the Code and is in Connection
with a Change of Control, then, subject to Section 9, (x) all of such
Executive’s unvested options, shares of restricted stock and restricted stock
units will become fully vested and (as applicable) exercisable as of the
Termination Date and remain exercisable for the time period otherwise applicable
to such equity awards following such Termination Date pursuant to the applicable
equity incentive plan and equity award agreement and (y) all provisions
regarding forfeiture, restrictions on transfer, and the Company’s or its
Affiliate’s (as applicable) rights of repurchase, in each case otherwise
applicable to shares of restricted stock or restricted stock units held by such
Executive, shall lapse as of the Termination Date.  
 
 
 

--------------------------------------------------------------------------------

 
(b) Section 280G Limitation.  If any payment or benefit Executive would receive
pursuant to Section 7 and/or Section 8(a) (collectively, the “Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Executive’s benefits under this Agreement shall be either:  (1)
delivered in full, or (2) delivered as to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the
Code.  Any reduction under this Subsection (b) shall be applied first to
Payments that constitute “deferred compensation” (within the meaning of
Section 409A of the Code and the regulations thereunder).  If there is more than
one such Payment, then such reduction shall be applied on a pro rata basis to
all such Payments.
 
(c) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
also serving as accountant or auditor for the individual, entity or group which
will control the Company upon the occurrence of a Change of Control, the Company
shall appoint a nationally recognized accounting firm other than the accounting
firm engaged by the Company for general audit purposes to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
 
(d) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within thirty (30) calendar days after the date on
which such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or Executive.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon the Company and Executive.
 
9. Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a)  Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 7 or acceleration of equity awards pursuant to Section 8
will be subject to Executive signing and not revoking a separation agreement and
release of claims in the form attached as Annex A hereto, which separation
agreement and release of claims must be delivered to Executive within seven (7)
days after the Termination Date and must be signed and submitted by Executive
within forty-five (45) days of Executive’s receipt of the separation agreement
and release of claims.  No severance will be paid or provided until the
separation agreement and release of claims becomes effective.
 
(b) Nonsolicitation.  In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the one (1) year period following the
Termination Date, Executive,
 
 
 

--------------------------------------------------------------------------------

 
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, will (i)
not solicit, induce, or influence any person to modify his or her employment or
consulting relationship with the Company or its Affiliates (the
“No-Inducement”), and (ii) shall not use the Company’s confidential or
proprietary information to solicit business from any of the Company’s or its
Affiliates’ substantial customers and users (the “No-Solicit”).  If Executive
breaches the No-Inducement or the No-Solicit, all continuing payments and
benefits to which Executive otherwise may be entitled pursuant to Section 7
and/or Section 8(a) will cease immediately and the Company and its Affiliates
may pursue all other available remedies against Executive.  As used in this
Agreement, “Affiliate” means any entity that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Company.
 
(c) Nondisparagement.  In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees to refrain from any disparagement, criticism,
defamation, or slander of the Company or its Affiliates, or their respective
directors, executive officers, or employees, and to refrain from tortious
interference with the contracts and relationships of the Company or its
Affiliates.  The foregoing restrictions will not apply to any statements that
are made truthfully in response to a subpoena or other compulsory legal process.
 
(d) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
 
10. Definitions.
 
(a) Benefit Plans.  For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive’s Termination Date provide Executive and
Executive’s eligible dependents with medical, dental, or vision
benefits.  Benefit Plans do not include any other type of benefit (including,
but not by way of limitation, financial counseling, disability, life insurance,
or retirement benefits).  A requirement that the Company provide Executive and
Executive’s eligible dependents with (or reimburse for) coverage under the
Benefit Plans will not be satisfied unless the coverage is no less favorable
than that provided to Executive and Executive’s eligible dependents immediately
prior to Executive’s Termination Date; provided, however, that the Company may
reduce coverage under the Benefit Plans if such reduction is applicable to all
other senior executives of the Company.  Subject to the immediately preceding
sentence, the Company may, at its option, satisfy any requirement that the
Company provide (or reimburse for) coverage under any Benefit Plan by instead
providing (or reimbursing for) coverage under a separate plan or plans providing
coverage that is no less favorable.
 
(b) Cause.  For purposes of this Agreement, “Cause” means the occurrence of any
of the following, as determined by the Company in good faith: (i) acts or
omissions constituting gross negligence or willful misconduct on the part of
Executive with respect to Executive’s obligations or otherwise relating to the
business of Company, (ii) Executive’s conviction of, or plea of guilty or nolo
contendere to, crimes involving fraud, misappropriation or embezzlement, or a
felony crime of moral turpitude, (iii) Executive’s violation or breach of
 
 
 

--------------------------------------------------------------------------------

 
any fiduciary duty (whether or not involving personal profit) to the Company,
except to the extent that his violation or breach was reasonably based on the
advice of the Company’s outside counsel, or willful violation of a published
policy of the Company governing the conduct of it executives or other employees,
or (iv) Executive’s violation or breach of any contractual duty to the Company
which duty is material to the performance of the Executive’s duties or results
in material damage to the Company or its business; provided that if any of the
foregoing events is capable of being cured, the Company will provide notice to
Executive describing the nature of such event and Executive will thereafter have
thirty (30) days to cure such event.
 
(c) Change of Control.  For purposes of this Agreement, “Change of Control”
means (i) a sale of all or substantially all of the assets of the Company, (ii)
any merger, consolidation, or other business combination transaction of the
Company with or into another corporation, entity, or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the respective surviving entity) outstanding
immediately after such transaction, (iii) the direct or indirect acquisition
(including by way of a tender or exchange offer) by any person, or persons
acting as a group, of beneficial ownership or a right to acquire beneficial
ownership of shares representing a majority of the voting power of the then
outstanding shares of capital stock of the Company, (iv) one or more contested
elections of directors during a period of 36 consecutive months, as a result of
which or in connection with which the persons who were directors before the
first of such elections or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.  Notwithstanding
anything herein to the contrary, any (1) pro rata distribution (or retirement
and pro rata issuance) of shares of the Company’s stock held by Cypress
Semiconductor Corporation (“Cypress”) to the then existing public shareholders
of Cypress (in proportion to their shareholdings of Cypress), (2) repurchase by
the Company of the shares of the Company’s stock held by Cypress, or (3)
acquisition, merger, consolidation, or other business combination transaction of
Cypress with or into the Company shall not itself constitute a Change of
Control, provided in the case of Clause (3) that Cypress assumes this Agreement
in writing and is thereafter deemed to be the “Company” for all purposes under
this Agreement.
 
(d) Code.  For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.
 
(e) Determination Date.  For purposes of this Agreement, “Determination Date”
means the date during the 12-month period preceding the Termination Date on
which the sum of Executive’s annual Base Salary plus his annual Target Bonus was
highest.
 
(f) Good Reason.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express prior written
consent: (i) a material reduction in Executive’s position or duties after the
Effective Date, (ii) a material breach of this Agreement, (iii) a material
reduction in the Executive’s aggregate target compensation, including
Executive’s Base Salary and Target Bonus on a combined basis, excluding a
reduction that is applied to substantially all of the Company’s other senior
executives; provided, however,
 
 

--------------------------------------------------------------------------------

 
that for purposes of this clause (iii) whether a reduction in Target Bonus has
occurred shall be determined without any regard to any actual bonus payments
made to Executive, or (iv) a relocation of Executive’s primary place of business
for the performance of his duties to the Company to a location that is more than
forty-five (45) miles from the Company’s current business location in San Jose,
California.  Executive shall be considered to have Good Reason hereunder only
if, no later than ninety (90) days following an event otherwise constituting
Good Reason under this Section 10(f), Executive gives notice to the Company of
the occurrence of such event and the Company fails to cure the event within
thirty (30) days following its receipt of such notice from Executive, and the
Executive terminates service within twenty-four (24) months following a Change
of Control.
 
(g) In Connection with a Change of Control.  For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment terminates during the period
beginning three (3) months prior to a Change of Control and ending twenty-four
(24) months following a Change of Control.
 
(h) Termination Date.  For purposes of this Agreement, “Termination Date” means
the date on which Executive incurs a “separation from service” within the
meaning of Section 409A of the Code.
 
11. Indemnification and Insurance.  Executive will be covered under the
Company’s insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, with such insurance coverage and indemnification to
be in accordance with the Company’s standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.
 
12. Confidential Information.  Executive acknowledges that the Agreement
Concerning Proprietary Information and Inventions between Executive and the
Company (the “Confidential Information Agreement”) will continue in
effect.  During the Employment Term, Executive agrees to execute any updated
versions of the Company’s form of Confidential Information Agreement (any such
updated version also referred to as the “Confidential Information Agreement”) as
may be required of substantially all of the Company’s executive officers.
 
13. Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.
 
 
 

--------------------------------------------------------------------------------

 
14. Notices.  All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
 
If to the Company:


Attn: Chief Executive Officer
SunPower Corporation
3939 North First Street
San Jose, CA 95134


If to Executive, at the last known residential address on file with the Company.


15. Severability.  If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
 
16. Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Francisco, California
before a retired judge then employed by the Judicial Arbitration and Mediation
Service (JAMS) under its employment arbitration rules and procedures,
supplemented by the California Code of Civil Procedure.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The Parties hereby agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury.  This paragraph will
not prevent either party from seeking preliminary injunctive relief (or any
other provisional remedy) in aid of arbitration from any court having
jurisdiction over the Parties under applicable state laws.
 
17. Integration and Existing Agreement.  This Agreement, together with the
Confidential Information Agreement, Executive’s equity award agreements and any
indemnification agreement between Executive and the Company, represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements, whether written
or oral (but excluding the Confidential Information Agreement, Executive’s
equity award agreements and any indemnification agreement between Executive and
the Company).  In the event of any conflict between this Agreement and the
Confidential Information Agreement or Executive’s equity award agreements, this
Agreement shall prevail.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing that specifically
references this Section and is signed by duly authorized representatives of the
parties hereto.  Notwithstanding the preceding sentence, both the Company and
Executive agree to amend this Agreement with respect to the timing of payments
if the Board determines that an amendment is necessary to prevent the imposition
of additional tax liability under Section 409A of the Internal Revenue Code of
1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
18. Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
 
19. Survival.  The Confidential Information Agreement, and the Company’s and
Executive’s responsibilities under Sections 6 through 22 will survive the
termination of this Agreement.
 
20. Headings.  All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
21. Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
22. Governing Law.  This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
 
23. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
24. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
25. Section 409A of the Code.  Each payment and the provision of each benefit
under this Agreement will be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code.  It is intended
that this Agreement comply with the provisions of Section 409A of the
Code.  This Agreement will be administered in a manner consistent with such
intent.
 
*  *  *  *  *
 

-  -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the Effective Date.
 


COMPANY:                                                                           EXECUTIVE:






By:                                                                
Name:                                                                Print
Name:                                                              
Its:                                                                

 COMPANY:      EXECUTIVE  
By:
   
 
 
Name
   
Print Name: 
 
Its
   
 
 





-  -
 
 

--------------------------------------------------------------------------------

 

ANNEX
A                                                                                                                     DATE


SUNPOWER CORPORATION
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
 
This Separation Agreement and Release of Claims (hereinafter referred to as
"Agreement") is made and entered into by and between Executive Name (hereinafter
referred to as "Employee"), and SunPower Corporation (hereinafter referred to as
"Company").  It is hereby agreed by and between the parties as follows:
 
 
1.           The last day of Employee’s work for the Company and termination
date will be DATE.
 
 
2.           As separate consideration for this Agreement, the Company agrees to
pay to Employee the amounts required pursuant to Section 7, and accelerate the
vesting of equity awards pursuant to Section 8, of that certain Employment
Agreement between the Company and Employee in effect as of the date hereof (the
“Employment Agreement”).
 


Employee agrees that the foregoing shall constitute an accord and satisfaction
and a full and complete settlement of Employee’s claims, shall constitute the
entire amount of monetary consideration provided to Employee under this
Agreement except as provided herein, and that Employee will not seek any further
compensation for any other claimed damage, costs or attorneys' fees in
connection with the matters encompassed in this Agreement.


Employee acknowledges and agrees that the Company has made no representations to
Employee regarding the tax consequences of any amounts received by Employee
pursuant to this Agreement.  Other than withholdings as provided for herein,
Employee agrees to pay any additional federal or state taxes which are required
by law to be paid with respect to this Agreement.


 
3.           The Company agrees that Employee will receive any sums due and
owing to Employee as unpaid wages, salary and/or computed commissions, as may be
applicable to Employee, to the extent Employee is owed such compensation as of
Employee’s termination date, less legally required withholdings as in effect for
Employee on the termination date of Employee’s employment.
 
 
4. The Company agrees that Employee will receive any sums due and owing to
Employee under the Company’s PTO policy to the extent Employee is owed accrued
PTO pay as of Employee’s termination date, less legally required withholdings as
in effect for Employee on the termination date of Employee’s employment.
 


5.           Employee represents that Employee has not filed any complaint,
claims or actions against the Company, its affiliated companies, or their
officers, agents, directors, supervisors, employees or representatives with any
state, federal or local agency or court and that Employee will not do so at any
time hereafter.


 
 

--------------------------------------------------------------------------------

 
6. Employee hereby agrees that all rights Employee may have under section 1542
of the Civil Code of the State of California are hereby waived by
Employee.  Section 1542 provides as follows:
 
A.  
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 
 
7. Notwithstanding the provisions of section 1542 of the Civil Code of the State
of California, Employee without limitation hereby irrevocably and
unconditionally releases and forever discharges the Company, and its affiliated
companies, their officers, agents, directors, supervisors, employees,
representatives, successors and assigns, and all persons acting by, through,
under, or in concert with any of them from any and all charges, complaints,
claims, causes of action, debts, sums of money, controversies, agreements,
promises, damages and liabilities of any kind or nature whatsoever, both at law
and equity, known or unknown, suspected or unsuspected (hereinafter referred to
as "claim" or "claims"), arising from conduct occurring on or before the date of
this Agreement, including without limitation any claims incidental to or arising
out of Employee’s employment with the Company or the termination thereof.  It is
expressly understood by Employee that among the various rights and claims being
waived in this release are those arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621. et seq.), including the Older Workers’
Benefit Protection Act (29 U.S.C. § 626(f)).  This provision is intended by the
parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Employee might have
or has had, that exists or ever has existed on or to the date of this Agreement,
to the extent permitted by law.  However, this Section 7 shall not apply to
(a) any claim that may not be released under applicable law and (b) any claim to
be indemnified for any losses, damages or costs arising from any action or
omission as a director, officer or employee of the Company or a parent or
subsidiary of the Company.
 
 
8.           The parties understand the word "claim" or "claims" to include
without limitation all actions, claims and grievances, whether actual or
potential, known or unknown, related, incidental to or arising out of Employee’s
employment with the Company and the termination thereof.  All such claims,
including related attorneys' fees and costs, are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of a duty arising in contract or tort; any alleged unlawful act, any
other claim or cause of action; and regardless of the forum in which it might be
brought.
 


9.           Employee agrees that Employee will now and forever keep the terms
and monetary settlement amount of this Agreement completely confidential, and
that Employee shall not disclose such to any other person directly or
indirectly.  As an exception to the foregoing, and the only exception, Employee
may disclose the terms and monetary settlement amount of this Agreement to
Employee’s attorney, tax advisor, accountant and immediate family (defined as
and limited to spouse and children) who shall be advised of its
confidentiality.  Notwithstanding the foregoing, Employee may make such
disclosures of the terms and monetary settlement amount of this Agreement as are
required by law or as necessary for legitimate enforcement or
 
 
 

--------------------------------------------------------------------------------

 
compliance purposes.  Employee agrees that the failure to comply with the terms
of this paragraph shall amount to a material breach of this Agreement which will
subject Employee to the liability for all damages the Company might incur.  In
the event of such a breach, the Company will be entitled to all legal and
equitable remedies available, including, but not limited to, injunctive relief
and its attorneys’ fees to obtain said relief.
 


10. Employee has no recall to employment rights with respect to the Company or
its affiliated companies, and this Agreement severs the employment relationship
between Employee and the Company on Employee’s termination date.  While Employee
may apply for future employment with the Company or its affiliated companies
pursuant to employment policies then in effect, the Company and its affiliated
companies may in their discretion without cause decline the re-employment of
Employee.


11. No later than Employee’s termination date, Employee will deliver to the
Company all property of the Company, proprietary documents, proprietary data and
proprietary information of any nature pertaining to the Company or its
affiliated companies, and will not take from the Company or its affiliated
companies any documents or data of any description or any reproduction
containing or pertaining to any proprietary information nor utilize same.


12.           Employee acknowledges and agrees to comply with the provisions of
the Employment Agreement, including but not limited to Sections 9(b) and (c)
thereof.
 


13. Employee agrees that Employee will not hold Employee out as an agent of the
Company or its affiliated companies, or as having any authority to bind the
Company or its affiliated companies.


14. Employee understands and agrees that Employee:
 
a.           Has had the opportunity of a full twenty-one (21) days within which
to consider this Agreement before signing it, and that if Employee has not taken
that full time period that Employee has failed to do so knowingly and
voluntarily.
 
 
b.
Has carefully read and fully understands all of the provisions of this
Agreement.

 
 
Is, through this Agreement, releasing the Company, its affiliated companies, and
their officers, agents, directors, supervisors, employees, representatives,
successors and assigns and all persons acting by, through, under, or in concert
with any of them, from any and all claims Employee may have against the Company
or such individuals.
 
 
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.
 
 
Knowingly and voluntarily intends to be legally bound by the same.
 
 
Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of Employee’s choice prior to signing
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement, and has been and hereby is advised in writing that this
Agreement, all of its terms, and all of the obligations of the Company contained
herein, shall not become effective or enforceable until the revocation period
has expired.
 
 
That rights or claims under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.) that may arise after the date this Agreement is signed
are not waived.
 
15.           Employee expressly acknowledges that Employee has had the
opportunity of a full twenty-one (21) days within which to consider this
Agreement before signing it, and that if Employee has not taken that full time
period, that Employee expressly waives this time period and will not assert the
invalidity of this Agreement or any portion thereof on this basis.
 


16. This Agreement and compliance with this Agreement shall not be construed as
an admission by the Company of any liability whatsoever, or as admission by the
Company of any violation of the rights of Employee, violation of any order, law,
statute, duty or contract whatsoever.


17. The parties hereto represent and acknowledge that in executing this
Agreement they do not rely and have not relied upon any representation or
statement made by any of the parties or by any of the parties' agents, attorneys
or representatives with regard to the subject matter or effect of this Agreement
or otherwise, other than those specifically stated in this written Agreement.


18. This Agreement shall be binding upon the parties hereto and upon their
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns.  Employee
expressly warrants that Employee has not transferred to any person or entity any
rights or causes of action, or claims released by this Agreement.


19. Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity and enforceability of the remaining parts, terms or
provisions shall not be effected thereby and said illegal, unenforceable, or
invalid term, part or provision shall be deemed not to be a part of this
Agreement.


20. With the exception of the Employment Agreement and any agreement with the
Company or its affiliated companies pertaining to proprietary, trade secret or
other confidential information and/or the ownership of inventions, all of which
shall remain in full force and effect and are unaffected by this Agreement, this
Agreement sets forth the entire agreement between the parties hereto and fully
supersedes any and all prior agreements and understandings, written or oral,
between the parties hereto pertaining to the subject matter hereof.  This
Agreement may only be amended or modified by a writing signed by the parties
hereto.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.


 
 

--------------------------------------------------------------------------------

 
21. This Agreement shall be interpreted in accordance with the plain meaning of
its terms and not strictly for or against any of the parties hereto.


22. The Parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in San Francisco, California before a retired
judge then employed by the Judicial Arbitration and Mediation Service (JAMS)
under its employment arbitration rules and procedures, supplemented by the
California Code of Civil Procedure.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The Parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury.  This paragraph will not prevent either party
from seeking preliminary injunctive relief (or any other provisional remedy) in
aid of arbitration from any court having jurisdiction over the Parties under
applicable state laws.


23. This Agreement may be executed in counterparts and each counterpart, when
executed, shall have the efficacy of a second original.  Photographic or
facsimile copies of any such signed counterparts may be used in lieu of the
original for any said purpose.
 


 
 
For Employee:

 
 
Dated:
   

 
 
For SunPower Corporation:

 
 
Dated:
By:
 

 





